DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Applicant’s submission filed 02 May 2022 [hereinafter Response], where:
Claims 1, 2, 4-12, and 15-21 have been amended.
Claims 3, 5, and 22 have been cancelled.
New claims 23 and 24 are presented for examination.
Claims 1, 2, 4, 6-21, 23, and 24 are pending.
Claims 1, 2, 4, 6-21, 23, and 24  are allowed.
Claim Rejections - 35 U.S.C. § 112(b)
3.	The rejections to claims 5 and 11 under Section 112(b) are WITHDRAWN in view of the cancellation of claim 5 and the amendments to claims 11.
Claim Rejections - 35 U.S.C. § 101
4.	The rejections to claims 1-22 are WITHDRAWN in view of the amendments to base claim 1, reciting, inter alia, “sequentially revealing attributes from a set of attributes associated with an inquiry via the interactive display screen of the software application, wherein the server incorporate s a period of time for response via the interactive user interface . . .” (claim 1, lines 4-6), which is an inventive concept furnished by the element, as recited, taken in view of the claims as a whole. See MPEP § 2106.05.
Examiner’s Amendment
5.	An Examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in an interview with Applicant’s representative, Nicholas Stabler, Reg. No. 60452, on 04 August 2022. 
The application has been amended as follows:
1. (Currently amended) A method comprising:
displaying, via a server, an interactive display screen of a software application hosted by the server;
sequentially revealing attributes from a set of attributes associated with an inquiry via the interactive display screen of the software application, wherein the server incorporates a period of time for a response via the interactive user interface after revealing an attribute of the set of attributes and before revealing a next attribute from the set of attributes;
receiving, from a user computing device, a formulation of content that corresponds to the  inquiry input via the interactive display screen of the software application;
identifying how many additional attributes from the set of attributes were revealed to the user computing device by the software application before receiving the formulation of content from the user device;
determining an accuracy of the formulation of content based on a comparison of the formulation of content to a defined response for the inquiry;
determining a knowledge  value for a user corresponding to the user device based on how many attributes from the set of attributes were revealed and the accuracy of the formulation of the content from the user; and
storing the determined knowledge value of the user within a storage device.
23. 	(Currently Amended) The method of claim 1, wherein the method further comprises dynamically determining the defined response for the inquiry based on response content received from one or more other users who previously provided a response to the inquiry.
24. 	(Currently Amended) The method of claim 1, wherein the method further comprises dynamically modifying a knowledge value previously generated for another user based on the determined knowledge value for the user, and replacing the knowledge value within the storage device with the modified knowledge value.
Allowable Subject Matter
5.	Claims 1, 2, 4-12, 15-21, 23, and 24 are allowed.
Reasons for Allowance
6.	The following is an examiner' s statement of reasons for allowance: 
The sole independent claim of instant claim 1 recites, inter alia, 
A method comprising:
* * *
sequentially revealing attributes from a set of attributes associated with an inquiry via the interactive display screen of the software application, wherein the server incorporates a period of time for a response via the interactive user interface after revealing an attribute of the set of attributes and before revealing a next attribute from the set of attributes;
* * *
determining a knowledge value for a user corresponding to the user device based on how many attributes from the set of attributes were revealed and the accuracy of the formulation of the content from the agent; and
* * *
(Instant claim 1 (emphasis added)). In support thereof, the Specification recites:
The knowledge value may also be a function of one or more various attributes about the agent's response, such as accuracy of the response, how much information needed to be obtained before the response was provided, time to response, how the response was constructed and updated as more information was obtained, data about the agent collected from other sources, other inquiries the agent has responded to about the same discipline, formulation of inquiries by the agent, and the like.”
(Specification at p. 5, lines 4-9 (emphasis added)). With respect to “revealing” of attributes to a user, the Specification further recites:
[D]ata is revealed (e.g., displayed) by the knowledge server 220 to agent A and agent B in a sequential fashion (note that the sequential fashion is just one manifestation of how data can be revealed) where the data can be algorithmically allocated to the agents by the knowledge server 220. For example, the knowledge server 220 may include a software (e.g., program, application, service, etc.) which controls or otherwise restricts how data of the inquiry is revealed such as through a display screen. For example, the software may control the exposure of data items of the inquiry in a predefined or systematic manner.
(Specification at p. 6, lines 3-10 (emphasis added)). Though not explicit, a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention would understand that the Specification supports the claim limitation of “the server incorporates a period of time for a response” (claim 1, lines 5-6). Further, the Specification also recites: 
This approach allows the system to also measure the efficiency of the agent based on how much information was revealed before the agent provided a response to the inquiry.
(Specification at p. 10, lines 2-4 (emphasis added)).
The closest art of record, US Published Application 20180053100 to Appel et al. [hereinafter Appel], teaches to adjust an automatic chat system (that is, an “automatic chat system” includes an inquiry, which is an inquiry via the interactive display screen of the software application) to users' expertise in a certain domain by analyzing users' interactions with the system and classifying their knowledge), wherein the server incorporates a period of time for a response via the interactive user interface after revealing an attribute of the set of attributes and before revealing a next attribute from the set of attributes. 
Though Appel teaches the expert score . . . [is] based on an amount of time between the input by the user and the subsequent user input (Appel ¶ 0029), and increasing the expertise score of the user in a subsequent user input if an amount of time between the user input and the subsequent user input is less than a predetermined threshold time, Appel, however, does not teach that the amount of time between the user inputs is that of “sequentially revealing attributes from a set of attributes associated with an inquiry via the interactive display screen of the software application, wherein the server incorporates a period of time for a response” of the Applicant’s invention. (see claim 1, lines 4-7).
Claims 2, 4-12, 15-21, 23, and 24 depend directly or indirectly from allowed claim 1, and accordingly, are likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
(US Patent 5596994 to Bro) teaches a timing means which would be started at the end of a polling question. The timing means would be stopped upon commencement of the client's response and the interval between the end of the question and the commencement of the response would be recorded.
(US Published Application 20180314960 to Magro et al.) teaches a subset of the  diagnosis hypotheses is created to form one or more solution cases. The one or more solution cases are presented to a subject matter expert. A diagnosis success or a diagnosis failure identifying, based on a response received from the subject matter expert, to form an assessed solution case.
8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.S./
Examiner, Art Unit 2122

/BRIAN M SMITH/Primary Examiner, Art Unit 2122